United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 10-2453
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Southern District of Iowa.
Craig Alan Pfeiferling,                   *
                                          * [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                              Submitted: October 25, 2010
                                 Filed: November 5, 2010
                                  ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

       In this direct criminal appeal, Craig Alan Pfeiferling challenges the sentence the
district court1 imposed after revoking his supervised release. Upon careful review, we
conclude that the revocation sentence is not unreasonable. See United States v.
Tyson, 413 F.3d 824, 825 (8th Cir. 2005) (per curiam) (revocation sentences are
reviewed for unreasonableness in accordance with United States v. Booker, 543 U.S.
220 (2005)). We have also reviewed Pfeiferling’s pro se arguments and find them to



      1
        The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
be meritless. Accordingly, counsel’s motion to withdraw is granted, and the judgment
is affirmed.
                      ______________________________




                                        -2-